                                   1

                                   2

                                   3
                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7       CAVE CONSULTING GROUP, INC.,                       Case No. 15-cv-03424-JCS
                                                         Plaintiff,                           ORDER REGARDING
                                   8
                                                                                              ADMINISTRATIVE MOTIONS TO
                                                   v.                                         FILE UNDER SEAL
                                   9
                                  10       OPTUMINSIGHT, INC.,                                Re: Dkt. Nos. 380, 383, 385, 387, 390, 396
                                                         Defendant.
                                  11
                                  12           Plaintiff Cave Consulting Group, Inc. (“CCGroup”) and Defendant OptumInsight, Inc.
Northern District of California
 United States District Court




                                  13   filed several administrative motions to file documents under seal in relation to motions previously

                                  14   adjudicated. Although the parties have now reached a settlement in principle, the Court

                                  15   nevertheless reviews the pending motions to seal to ensure that the public record of this action is

                                  16   complete.

                                  17           OptumInsight’s November 1, 2019 administrative motion (dkt. 380) is GRANTED for the

                                  18   reasons stated therein.

                                  19           OptumInsight’s administrative motion filed as docket entry 383 is a response to the Court’s

                                  20   November 4, 2019 order (dkt. 382) denying in part a motion to seal filed by CCGroup because

                                  21   OptumInsight had not filed a responsive declaration to support its designation of documents as

                                  22   confidential. OptumInsight’s motion at docket entry 383 is GRANTED as to all documents

                                  23   addressed therein, including sealing in full exhibits 1, 2, 3, 4, 5, 6, 15, 16, 17, 19, 23, 24, 25, 29,

                                  24   30, 31, 32, 33, and 42;1 OptumInsight’s redactions to exhibits 7, 10, 11, 13, 26, 28, 40, and 43; and

                                  25   CCGroup’s redactions to its brief. OptumInsight is ORDERED to file redacted versions of

                                  26   exhibits 7, 10, 11, 13, 26, 28, 40, and 43 in the public record no later than April 13, 2020.

                                  27
                                       1
                                  28    OptumInsight also requests sealing of exhibit 27, but the Court already granted CCGroup’s
                                       motion to seal that exhibit.
                                   1   OptumInsight does not seek sealing of exhibits 12, 20, or 21, and the Court’s previous order

                                   2   denying CCGroup’s motion to seal those documents therefore stands. CCGroup is ORDERED to

                                   3   file those three documents in the public record no later than April 13, 2020.

                                   4          On November 15, 2019, CCGroup filed an administrative motion (dkt 385) to seal redacted

                                   5   portions of an opposition brief, and to seal in full a fax cover sheet included as an exhibit in

                                   6   support of that brief, based on OptumInsight’s designations of confidentiality. OptumInsight filed

                                   7   a responsive declaration identifying reasons for sealing the proposed redactions but declining to

                                   8   pursue sealing of the fax cover sheet. See dkt. 386. CCGroup’s motion is GRANTED as to the

                                   9   redactions to its brief but DENIED as to the fax cover sheet. CCGroup is ORDERED to file the

                                  10   fax cover sheet in the public record no later than April 13, 2020.

                                  11          OptumInsight’s November 20, 2019 administrative motion to seal (dkt. 387) is GRANTED

                                  12   in full: as to the exhibit D, exhibit E, and the redactions to OptumInsight’s brief for the reasons
Northern District of California
 United States District Court




                                  13   stated in the administrative motion and supporting declarations, and as to exhibits B, C, F, and G

                                  14   for the reasons stated in CCGroup’s responsive declaration filed as docket entry 392.

                                  15          OptumInsight’s November 25, 2019 administrative motion to seal (dkt. 390) is GRANTED

                                  16   in full: as to exhibits 5 through 7 for the reasons stated in the administrative motion and supporting

                                  17   declarations, and as to exhibits 2 through 4 for the reasons stated in CCGroup’s responsive

                                  18   declaration filed as docket entry 393.

                                  19          CCGroup’s December 6, 2019 administrative motion (dkt. 396) to seal redacted portions of

                                  20   a reply brief is GRANTED IN PART for the reasons stated in OptumInsight’s responsive

                                  21   declaration (dkt. 397). OptumInsight concedes that some of the proposed redactions relate to

                                  22   information that it previously consented to filing in the public record. The parties are ORDERED

                                  23   to confer via email, telephone, or other remote means and confirm agreement on the portions of

                                  24   the brief that need not be sealed no later than April 9, 2020. CCGroup is ORDERED to file a

                                  25   revised redacted version of the reply brief in the public record no later than April 13, 2020.

                                  26          IT IS SO ORDERED.

                                  27   Dated: April 6, 2020                              ______________________________________
                                                                                         JOSEPH C. SPERO
                                  28                                                     Chief Magistrate Judge
                                                                                          2
